Citation Nr: 0726337	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990, and from February 1991 and March 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for 
bilateral hearing loss.  A notice of disagreement was 
received in April 2004, a statement of the case was issued in 
May 2004, and a substantive appeal was received in July 2004.

In November 2006, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further development.


FINDING OF FACT

Medical evidence fails to show that the veteran currently has 
bilateral hearing loss for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2003 and November 2006 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession to VA, informed him of 
the evidence required to substantiate the claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained. The claims folder contains service medical 
records, lay statements, and records from the VA Medical 
Center in Atlanta, and private medical evidence from Audibel 
Hearing Aid Center.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder.  He has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Analysis

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss.  In general, service connection 
will be granted for disability resulting from injury or 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  If a condition noted during service 

If the condition is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

On review, the Board finds that service connection for 
bilateral hearing loss is not warranted.  In this regard, 
medical evidence of record does not show that the veteran 
currently has hearing loss for VA compensation purposes.  In 
this regard, during an April 2007 VA audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
15
LEFT
15
10
15
20
15

Speech recognition was 100 percent in the right ear, and 96 
percent in the left ear.  The examiner stated that "although 
mild sensorineural hearing loss was noted in the left ear, 
the veteran has normal hearing per VA guidelines, and thus no 
disability exists."  As there is no current evidence of pure 
tone thresholds of 40 decibels or greater at the specified 
frequencies, or pure tone thresholds 26 decibels or greater 
for at least 3 of the specified frequencies, the veteran's 
hearing loss is  not considered a disability for purposes of 
VA compensation.  See 38 C.F.R. § 3.385 (2006).  

In denying the claim, the Board acknowledges that during 
service there was a slight decrease in hearing acuity at 6000 
Hertz upon discharge.  However, a March 2003 private 
audiogram did not reflect a hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  In fact, the veteran did not exhibit 
a hearing loss for VA purposes either in service or at 
present.  The first element that must be satisfied in any 
service connection claim is a showing of a current 
disability.  Without objective evidence of a current hearing 
loss disability, the veteran's service connection claim for 
such disability must fail.  See Brammer, supra. 

The veteran and Grace B. have attested to the veteran's 
difficulty hearing and have suggested that it is related to 
the veteran's active duty.  However, the evidence of record 
does not indicate that either he or Grace B. possesses 
medical expertise, and they are not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In consideration of all the evidence, 
there is no basis for assigning service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the veteran's claim for service connection, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


